Grant, J.
The respondent in this case was the one impleaded with the respondent in People v. Scofield, ante, 221, in which an opinion is handed down herewith. The proceedings before the court were the same in both cases. As it was'decided in People v. Calvin, 60 Mich. 119, that the common-law crime of robbery is superseded *226in this State by the statute, it follows that the finding and commitment do not describe any crime known to the law of Michigan. Had the court found respondent guilty of assault with intent to rob, the conviction could have been sustained under several decisions. People v. Blanchard, 136 Mich. 146, and authorities there cited. See, also, People v. Calvin, supra.
Section 11486, 3 Comp. Laws, defines robbery when not armed with a dangerous weapon: It is not contended that respondent was sentenced under this statute, or pleaded guilty to that crime.
Judgment reversed, and new trial ordered.
Blair, Montgomery, Ostrander, and Hooker, JJ., concurred.